DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The status of the 07/05/2022 claims, is as follows: Claims 1 and 11 have been amended; Claims 6-7 and 16-17 have been canceled; and claims 1-5, 8-15, and 18-20 are pending.
Note: amendment to specification para. 0035 is acknowledged. 

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 07/05/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are:
In claim 1 (similarly applying to claim 11):
The limitation “power conversion circuitry configured to” in line 2
“circuitry” is the generic placeholder. 
“configured to” is the functional language.
The limitation “control circuitry configured to” in line 3
“circuitry” is the generic placeholder. 
“configured to” is the functional language.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
A review of the specification shows that, the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112, sixth paragraph limitation: 
The limitation “power conversion circuitry" in line 2 of claim 1 has been described in originally-filed specification in para. 0037 includes an input rectifier that converts AC power to DC power, a power factor correction boost circuit and an isolated converter (Para. 0037).
The limitation “control circuitry" in line 3 of claim 1 has been described in originally-filed specification in para. 0019 includes digital and/or analog circuitry, discrete and/or integrated circuitry, microprocessors, DSPs, etc., software, hardware and/or firmware, located on one or more boards, that form part or all of a controller, and/or are used to control a welding process, and/or a device such as a power source or wire feeder. 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-5, 8-15, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Davidson (US 20170050255, previously cited) in view of Marschke (US 20160074954, newly cited)
Regarding Claim 1, Davidson discloses a welding-type system (welding system 700; fig. 7), comprising:
power conversion circuitry (power circuit 703) configured to convert input power to welding-type power (current pulse welding output power) (para. 0049); and 
control circuitry (controller 707) configured to control the power conversion circuitry (power circuit 703) to output the welding-type power in a plurality of pulse cycles (welding pulse cycle) (para. 0050), each pulse cycle (welding pulse cycle; fig. 4) comprising a background phase (background portion 403), a ramp up phase (transition up 404), a peak phase (peak portion 401), and a ramp down phase (transition down 402) (para. 0051; fig. 4), wherein the controlling the power conversion circuitry (power circuit 703) comprises: 
during the ramp up phase of the pulse cycles (transition up 404), controlling the power conversion circuitry (power circuit 703) in a current-controlled mode (controlled current module) (para. 0041-0042 and 0078; fig. 4);
in response to reaching a peak transition voltage (peak voltage 401), switching to controlling the power conversion circuitry (power circuit 703) during the peak phase in a voltage-controlled mode (controlled voltage) (para. 0042, and 0052-0054); 
during the ramp down phase of the pulse cycles (transition down 402), controlling the power conversion circuitry (power circuit 703) in the current-controlled mode (controlled current module) (para. 0041-0042 and 0078; fig. 4); and  
in response to reaching a background transition voltage (background voltage 403), switching to controlling the power conversion circuitry (power circuit 703) during the background phase in the voltage-controlled mode (controlled voltage) (para. 0042, and 0052-0054).

    PNG
    media_image1.png
    416
    381
    media_image1.png
    Greyscale

Davidson does not disclose:
during the ramp up phase of the pulse cycles, controlling the power conversion circuitry in a current-controlled mode based on comparing an output current of the power conversion circuitry to a target current while ramping up the target current; and
during the ramp down phase of the pulse cycles, controlling the power conversion circuitry in the current-controlled mode based on comparing the output current of the power conversion circuitry to the target current while ramping down the target current.
However, Marschke discloses a welding-type system (welding system 10; figs 4-5), wherein controlling power conversion circuitry (power conversion circuitry of welding power source 12) comprises:
during the ramp up phase of the pulse cycles (linear ramp 66), controlling the power conversion circuitry (power conversion circuitry) in a current-controlled mode (current-closed loop 66) based on comparing an output current of the power conversion circuitry (current) to a target current (programmed level) while ramping up the target current (para. 0025 and 0027); and
during the ramp down phase of the pulse cycles (stabilization phase 72), controlling the power conversion circuitry in the current-controlled mode (current-closed loop 72) based on comparing the output current of the power conversion circuitry to the target current (peak current transition point 84) while ramping down the target current (current) (para. 0025 and 0028).

    PNG
    media_image2.png
    430
    476
    media_image2.png
    Greyscale

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the power conversion circuitry of Davidson such that during the ramp up phase of the pulse cycles, control the power conversion circuitry in the current-controlled mode based on comparing the output current to the target current while ramping up the target current, and during the ramp down phase of the pulse cycles, control the power conversion circuitry in the current-controlled mode based on comparing the output current to the target current while ramping down the target current as taught by Marschke. The modification incorporates known technique i.e. controlling the current based on programmed level, in conventional pulse welding power supply. 

Regarding Claim 2, Davidson discloses the welding-type system (welding system 700; fig. 7), wherein the control circuitry (controller 707) is configured to:
control the power conversion circuitry (power circuit 703) based on a peak voltage (peak voltage 401) during the peak phase of the pulse cycles (para. 0040-0041), and 
determine the peak transition voltage (peak voltage 401) based on the peak voltage (peak voltage 401), wherein the peak transition voltage is lower than the peak voltage (para. 0054-0055 and 0078). 

Regarding Claim 3, Davidson discloses the welding-type system (welding system 700; fig. 7), wherein the control circuitry (controller 707) is configured to: 
control the power conversion circuitry (power circuit 703) based on a background voltage (background voltage 403) during the background phase of the pulse cycles (para. 0040-0041), and 
determine the background transition voltage (background voltage 403) based on the background voltage (background voltage 403), wherein the background transition voltage is higher than the background voltage (para. 0054-0055 and 0078).  

Regarding Claim 4, Davidson discloses the welding-type system (welding system 700; fig. 7), wherein the control circuitry (controller 707) is configured to control the power conversion circuitry (power circuit 703) in the voltage-controlled mode (controlled voltage mode) by controlling the power conversion circuitry based on comparing an output voltage of the power conversion circuitry to a target voltage (desired voltage) (para. 0052-0054).

Regarding Claim 5, Davidson discloses the welding-type system (welding system 700; fig. 7), wherein the control circuitry (controller 707) is configured to set the target voltage to be a peak voltage (peak voltage 401) during the peak phases and set the target voltage to be a background voltage (background voltage 403) during the background phases (para. 0051-0054; fig. 4).  
  
Regarding Claim 8, Davidson discloses the welding-type system (welding system 700; fig. 7), wherein the control circuitry (controller 707) is configured to, during the ramp up phase (transition up 404): 
control the power conversion circuitry (power circuit 703) in the current-controlled mode (controlled current mode) by ramping up an output current of the power conversion circuitry from a background current (background current) (para. 0040-0041);
monitor an output voltage of the power conversion circuitry (output voltage) while the output current is increasing (para. 0042, 0052, 0055, and 0078); and 
in response to detecting that the output voltage (output voltage) satisfies the peak transition voltage (peak voltage i.e. desired voltage), control the power conversion circuitry (power circuit 703) to output the output current (controlled current) based on comparing the output voltage to the peak voltage (controlled current using voltage feedback) (para. 0078, 0080, and 0058-0060). 

Regarding Claim 9, Davidson discloses the welding-type system (welding system 700; fig. 7), wherein the control circuitry (controller 707) is configured to, during the ramp down phase (transition down 402): 
control the power conversion circuitry (power circuit 703) in the current-controlled mode by ramping down an output current of the power conversion circuitry from a peak current (peak current 401) (para. 0041); 
monitor an output voltage of the power conversion circuitry (output voltage) while the output current is decreasing (para. 0042, 0052, 0055, and 0078); and 
in response to detecting that the output voltage satisfies the background transition voltage, control the power conversion circuitry to output the output current based on comparing the output voltage to the background voltage (para. 0078, 0080, and 0058-0060).
Regarding Claim 10, Davidson discloses the welding-type system (welding system 700; fig. 7), wherein the control circuitry (controller 707) is configured to determining the peak transition voltage (peak voltage 401) to cause wave shaping of the pulse cycle (para. 0042 and 0055).

Regarding Claim 11, Davidson discloses a method for pulse welding (method of welding system 700; fig. 7), the method comprising: 
controlling, via control circuitry (controller 707), power conversion circuitry (power circuit 703) to output welding-type power in a plurality of pulse cycles (welding pulse cycle) (para. 0050), each pulse cycle (welding pulse cycle; fig. 4) comprising a background phase (background portion 403), a ramp up phase (transition up 404), a peak phase (peak portion 401), and a ramp down phase (transition down 402) (para. 0051; fig. 4), wherein the controlling the power conversion circuitry (power circuit 703) comprises: 
during the ramp up phase of the pulse cycles (transition up 404), controlling, via the control circuitry (controller 707), the power conversion circuitry (power circuit 703) in a current-controlled mode (controlled current module) (para. 0041-0042 and 0078; fig. 4); 
in response to reaching a peak transition voltage (peak voltage 401), switching to controlling the power conversion circuitry (power circuit 703) during the peak phase in a voltage-controlled mode (para. 0042, and 0052-0054); 
during the ramp down phase of the pulse cycles (transition down 402), controlling, via the control circuitry (controller 707), the power conversion circuitry (power circuit 703) in the current-controlled mode (controlled current module) (para. 0041-0042 and 0078; fig. 4); and  
in response to reaching a background transition voltage (background voltage 403), switching to controlling the power conversion circuitry during the background phase in the voltage-controlled mode (controlled voltage) (para. 0042, and 0052-0054).
Davidson does not disclose:
during the ramp up phase of the pulse cycles, controlling the power conversion circuitry in a current-controlled mode based on comparing an output current of the power conversion circuitry to a target current while ramping up the target current; and
during the ramp down phase of the pulse cycles, controlling the power conversion circuitry in the current-controlled mode based on comparing the output current of the power conversion circuitry to the target current while ramping down the target current. 

    PNG
    media_image3.png
    387
    381
    media_image3.png
    Greyscale

However, Marschke discloses a method for pulse welding (pulse welding process 50; figs 4-5), wherein controlling power conversion circuitry (power conversion circuitry of welding power source 12) comprises:
during the ramp up phase of the pulse cycles (linear ramp 66), controlling the power conversion circuitry (power conversion circuitry) in a current-controlled mode (current-closed loop 66) based on comparing an output current of the power conversion circuitry (current) to a target current (programmed level) while ramping up the target current (para. 0025 and 0027); and
during the ramp down phase of the pulse cycles (stabilization phase 72), controlling the power conversion circuitry in the current-controlled mode (current-closed loop 72) based on comparing the output current of the power conversion circuitry to the target current (peak current transition point 84) while ramping down the target current (current) (para. 0025 and 0028).

    PNG
    media_image2.png
    430
    476
    media_image2.png
    Greyscale

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the power conversion circuitry of Davidson such that during the ramp up phase of the pulse cycles, control the power conversion circuitry in the current-controlled mode based on comparing the output current to the target current while ramping up the target current, and during the ramp down phase of the pulse cycles, control the power conversion circuitry in the current-controlled mode based on comparing the output current to the target current while ramping down the target current as taught by Marschke. The modification incorporates known technique i.e. controlling the current based on programmed level, in conventional pulse welding power supply. 

Regarding Claim 12, Davidson discloses the method for pulse welding (method of welding system 700; fig. 7), wherein the controlling the power conversion circuitry (power circuit 703) comprises controlling the power conversion circuitry (power circuit 703) based on a peak voltage (peak voltage 401) during the peak phase of the pulse cycles (para. 0040-0041), the method further comprising determining the peak transition voltage (peak voltage 401) based on the peak voltage (peak voltage 401), wherein the peak transition voltage is lower than the peak voltage (para. 0054-0055 and 0078).  

Regarding Claim 13, Davidson discloses the method for pulse welding (method of welding system 700; fig. 7), wherein the controlling the power conversion circuitry (power circuit 703) comprises controlling the power conversion circuitry (power circuit 703) based on a background voltage (background voltage 403) during the background phase of the pulse cycles (para. 0040-0041), the method further comprising determining the background transition voltage (background voltage 403) based on the background voltage (background voltage 403), wherein the background transition voltage is higher than the background voltage (para. 0054-0055 and 0078).  

Regarding Claim 14, Davidson discloses the method for pulse welding (method of welding system 700; fig. 7), wherein the controlling the power conversion circuitry (power circuit 703) in the voltage-controlled mode (controlled voltage mode) comprises controlling the power conversion circuitry (power circuit 703) based on comparing an output voltage of the power conversion circuitry to a target voltage (desired voltage) (para. 0052-0054).  

Regarding Claim 15, Davidson discloses the method for pulse welding (method of welding system 700; fig. 7), wherein the controlling the power conversion circuitry (power circuit 703) comprises setting the target voltage to be a peak voltage (peak voltage 401) during the peak phases and set the target voltage to be a background voltage (background voltage 403) during the background phases (para. 0051-0054; fig. 4).  

Regarding Claim 18, Davidson discloses the method for pulse welding (method of welding system 700; fig. 7), wherein the controlling the power conversion circuitry (power circuit 703) during the ramp up phase (transition up 404) comprises: 
controlling the power conversion circuitry (power circuit 703) in the current-controlled mode (controlled current mode) by ramping up an output current of the power conversion circuitry from a background current (background current) (para. 0040-0041); 
monitoring an output voltage of the power conversion circuitry (output voltage ) while the output current is increasing (para. 0042, 0052, 0055, and 0078); and 
in response to detecting that the output voltage (output voltage) satisfies the peak transition voltage (peak voltage i.e. desired voltage), controlling the power conversion circuitry (power circuit 703) to output the output current (controlled current ) based on comparing the output voltage to the peak voltage (controlled current using voltage feedback) (para. 0078, 0080, and 0058-0060).  

Regarding Claim 19, Davidson discloses the method for pulse welding (method of welding system 700; fig. 7), wherein the controlling the power conversion circuitry (power circuit 703) during the ramp down phase (transition down 402) comprises: 
controlling the power conversion circuitry (power circuit 703) in the current-controlled mode (controlled current) by ramping down an output current of the power conversion circuitry from a peak current (peak current 401) (para. 0041);
monitoring an output voltage of the power conversion circuitry (output voltage ) while the output current is decreasing (para. 0042, 0052, 0055, and 0078); and 
in response to detecting that the output voltage satisfies the background transition voltage, controlling the power conversion circuitry to output the output current based on comparing the output voltage to the background voltage (para. 0078, 0080, and 0058-0060).  
Regarding Claim 20, Davidson discloses the method for pulse welding (method of welding system 700; fig. 7), further comprising determining the peak transition voltage (peak voltage 401) to cause wave shaping of the pulse cycle (para. 0042 and 0055).
  
Response to Amendment
With respect to drawing objection: since amendment to the Specification is made, drawing objection is withdrawn.  

Response to Arguments
Applicant’s arguments filed on 07/05/2022 have been considered but are moot in view of new ground of rejections presented in the present Office Action. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Davidson (US 6909067), “Method And Apparatus For Welding With CV Control”
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BONITA KHLOK whose telephone number is (571)270-7313.  The examiner can normally be reached on M-F: 9:00am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu B Hoang can be reached on (571)272-4780.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BONITA KHLOK/Examiner, Art Unit 3761                                                                                                                                                                                                        
 /TU B HOANG/ Supervisory Patent Examiner, Art Unit 3761